DETAILED ACTION
Response to Amendment
The amendment was received 12/29/21. Claims 1-20 and 22 are pending.
Response to Arguments
Applicant’s arguments, see remarks, pages 10,11, filed 12/29/21, with respect to 35 USC 103 have been fully considered and are persuasive.  The 35 USC 103 rejection in pages 13-64 in the Office action of 9/30/2021 of claims:
1,5,22 and 9,13 (pages 13-31);
2 and 10 (pages 32,33);
3,4,11 and 12 (pages 34-38);
6 and 14 (pages 39-40);
7 and 15 (pages 41-43);
8,16,18 and 19 (pages 44-56);
17 (pages 57-63); and
20 (page 64)
has been withdrawn. Thus, all prior art rejections are withdrawn.







Allowable Subject Matter
Claims 1-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
A.	The claims are allowed for the same reasons presented above, reproduced below:
“Applicant’s arguments, see remarks, pages 10,11, filed 12/29/21, with respect to 35 USC 103 have been fully considered and are persuasive.  The 35 USC 103 rejection in pages 13-64 in the Office action of 9/30/2021 of claims:

1,5,22 and 9,13 (pages 13-31);
2 and 10 (pages 32,33);
3,4,11 and 12 (pages 34-38);
6 and 14 (pages 39-40);
7 and 15 (pages 41-43);
8,16,18 and 19 (pages 44-56);
17 (pages 57-63); and
20 (page 64)

has been withdrawn. Thus, all prior art rejections are withdrawn.”;
and
B.	The claims are allowed for the same reasons as in the Office action of 2/1/21, page 41 regarding claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS ROSARIO/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667